As filed with the Securities and Exchange Commission on April 29, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22428 Cushing Funds Trust (Exact name of registrant as specified in charter) 8117 Preston Road Suite 440 Dallas, TX 75225 (Address of principal executive offices) (Zip code) Jerry V. Swank 8117 Preston Road Suite 440 Dallas, TX 75225 (Name and address of agent for service) 214-692-6334 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:February 28, 2013 Item 1. Schedule of Investments. The Cushing MLP Premier Fund SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2013 Shares Fair Value Common Stock - 6.5% (1) General Partnership - 3.3% (1) United States - 3.3% (1) Targa Resources Corp. $ Large Cap Diversified - 3.2% (1) United States - 3.2% (1) ONEOK Inc. Williams Companies, Inc. Total Common Stock (Cost $48,544,249) $ Master Limited Partnerships and Related Companies - 90.2% (1) Crude Oil & Refined Products - 11.3% (1) United States - 11.3% (1) Genesis Energy, L.P. $ Nustar Energy, L.P. Sunoco Logistics Partners, L.P. Large Cap Diversified - 28.2% (1) United States - 28.2% (1) Enbridge Energy Partners, L.P. Energy Transfer Partners, L.P. Enterprise Products Partners, L.P. Kinder Morgan Management, LLC (4) Magellan Midstream Partners, L.P. ONEOK Partners, L.P. Plains All American Pipeline, L.P. Williams Partners, L.P. General Partnerships - 10.6% (1) United States - 10.6% (1) Alliance Holdings GP, L.P. Energy Transfer Equity, L.P. Inergy, L.P. Natural Gas Gatherers & Processors - 22.4% (1) United States - 22.4% (1) Access Midstream Partners, L.P. Atlas Pipeline Partners, L.P. Crosstex Energy, L.P. MarkWest Energy Partners, L.P. PVR Partners, L.P. Regency Energy Partners, L.P. Southcross Energy Partners, L.P. (3) Targa Resources Partners, L.P. Western Gas Partners, L.P. Natural Gas Transportation & Storage - 4.5% (1) United States - 4.5% (1) Boardwalk Pipeline Partners, L.P. El Paso Pipeline Partners, L.P. Propane - 5.6% (1) United States - 5.6% (1) NGL Energy Partners, L.P. Suburban Propane Partners, L.P. Upstream - 7.6% (1) United States - 7.6% (1) Breitburn Energy Partners, L.P. EV Energy Partners, L.P. Linn Energy, LLC Total Master Limited Partnerships and Related Companies (Cost $604,242,535) $ Preferred Stock - 1.8% (1) Crude Oil/Refined Products Pipelines and Storage - 0.5% (1) United States - 0.5% (1) Blueknight Energy Partners, L.P. $ Shipping - 1.3% (1) Republic of the Marshall Islands - 1.3% (1) Capital Product Partners, L.P. (5)(6) Total Preferred Stock (Cost $13,470,330) $ Short-Term Investments - Investment Companies - 5.2% (1) United States - 5.2% (1) AIM Short-Term Treasury Portfolio Fund - Institutional Class, 0.02% (2) $ Fidelity Government Portfolio Fund - Institutional Class, 0.01% (2) Fidelity Money Market Portfolio - Institutional Class, 0.12% (2) First American Government Obligations Fund - Class Z, 0.02% (2) Invesco STIC Prime Portfolio, 0.09% (2) Total Short-Term Investments (Cost $41,211,516) $ Total Investments - 103.7% (1) (Cost $707,468,630) $ Liabilities in Excess of Other Assets - (3.7)% (1) ) Total Net Assets Applicable to Common Stockholders - 100.0% (1) $ Calculated as a percentage of net assets applicable to common stockholders. All or a portion of these securities are held as collateral pursuant to the loan agreements. No distribution or dividend was made during the period ended February 28, 2013. As such, it is classified as a non-income producing security as of February 28, 2013. Security distributions are paid-in-kind. Restricted security. Fair valued by the Adviser in good faith under procedures that were approved by the Board of Trustees. The Cushing Royalty Energy Income Fund SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2013 Common Stock - 13.0% (1) Shares Fair Value Upstream - 4.1%(1) United States - 4.1% (1) Linn Co. LLC $ Upstream - 8.9%(1) Canada - 8.9%(1) Arc Resources LTD Crescent Point Energy Corporation Enerplus Corporation Total Common Stock (Cost $1,127,192) $ Master Limited Partnerships and Related Companies - 71.8% (1) Upstream - 71.8%(1) United States - 71.8% (1) Breitburn Energy Partners, L.P. $ Dorchester Minerals, L.P. EV Energy Partners, L.P. Legacy Reserves, L.P. Linn Energy, LLC LRR Energy, L.P. Memorial Production Partners, L.P MID-CON Energy Partners, L.P. Pioneer Southwest Energy Partners, L.P. QR Energy, L.P. Vanguard Natural Resources, LLC Total Master Limited Partnerships and Related Companies (Cost $6,372,151) $ Royalty Trusts - 10.6% (1) Upstream - 10.6% (1) United States - 10.6% (1) Hugoton Royalty Trust $ Pacific Coast Oil Trust Sabine Royalty Trust Sandridge Permian Trust I Total Royalty Trusts (Cost $952,818) $ Short-Term Investments - Investment Companies - 6.8% (1) United States - 6.8% (1) AIM Short-Term Treasury Portfolio Fund - Institutional Class, 0.02% (2) $ Fidelity Government Portfolio Fund - Institutional Class, 0.01% (2) Fidelity Money Market Portfolio - Institutional Class, 0.12% (2) First American Government Obligations Fund - Class Z, 0.02% (2) Invesco STIC Prime Portfolio, 0.09% (2) Total Short-Term Investments (Cost $608,899) $ Total Investments - 102.2% (1) (Cost $9,061,060) $ Liabilities in Excess of Other Assets - (2.2%) (1) ) Net Assets Applicable to Common Stockholders - 100.0% (1) $ Calculated as a percentage of net assets applicable to common stockholders. Rate reported is the current yield as of February 28, 2013. Tax Basis The cost basis of investments for federal income tax purposes at February 28, 2013 for The Cushing MLP Premier Fund was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation - Net unrealized appreciation $ The cost basis of investments for federal income tax purposes at February 28, 2013 for Cushing Royalty Energy Income Fund was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *The above tables only reflects tax adjustments through November 30, 2012.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Funds’ most recent annual reports. Fair Value Measurements Various inputs that are used in determining the fair value of The Cushing Premier Fund’s and Cushing Royalty Energy Income Fund’s (each a “Fund” and collectively, the “Funds”) investments are summarized in the three broad levels listed below: · Level 1 — quoted prices in active markets for identical securities · Level 2 — other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The Cushing MLP Premier Fund Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Fair Value at Identical Assets Observable Inputs Inputs Description February 28, 2013 (Level 1) (Level 2) (Level 3) Equity Securities Common Stock $ $ $
